Brewer, J.
The complainant is a citizen of Texas, the defendants all citizens of Arkansas; prima facie, therefore, this court has jurisdiction. But these facts appear, and upon them a plea in abatement to the jurisdiction has been filed. One Belding died, having the equitable title to a tract of land in Arkansas, and leaving four heirs. One of them, a defendant herein, obtained the legal title. The complainant is one of the heirs, and files this bill claiming as against such defendant a one-fourth interest in the property, and as against all the defendants—the other heirs being made .defendants—partition. Such other heirs file a cross-bill, claiming their separate ownerships of one-fourth interest, and also asking partition. It is insisted that the interests of these two defendants are the same as those of the complainant, and that they are collusively joined as defendants for the purpose of giving this court jurisdiction; that the court should ignore the action of the pleader, rearrange the status of the parties litigant, and place such last-named defentlants on the side of the complainant; and, so placing them, there would he a suit between citizens of this state, of which this court could not take jurisdiction. I think this is a mistake. It may he true that the complainant and the two defendants are alike interested in divesting the other defendant of whatever right and protection he may claim from holding the legal title, hut there their identity of interest ceases. Each seeks to recover for himself, and not for the three jointly, his one-fourth share of the property. Partition implies a setting apart to each owner his hitherto undivided interest, and each owner has a separate interest in establishing the fact and extent of his title, and in securing his separate share of the estate. Take an ordinary law action. There must be a unity of interest, not merely in the subject-matter of the action, but also in the relief sought, *818before two parties can be joined as plaintiffs. Take, for illustration, a case I have just decided in the Eastern district of Missouri (Keary v. Life Ass’n, 30 Fed. Rep. 359.) A man took out a policy in an insurance company. The policy provided for the payment of 110,000 upon his death, not to his heirs in bulk, but separately,—$2,000 to one, $1,000 to another, and so on, specifically naming each. Upon his death the heirs-joined as plaintiffs in a single action. I sustained a demurrer on the ground of misjoinder of several causes of action. All were interested in the subject-matter of the action,—the establishing the policy as a valid contract upon which the company was liable,—but they were not jointly interested in the relief sought. Each had his separate cause of action for the money due him by the terms of the policy, and neither was interested in the money claimed by the others. So here the three may be interested in striking down any adverse claim which may be set up by the holding of the legal title, but neither of them is-interested in the recovery by the other of his one-fourth. That is a matter which concerns and benefits each claimant separately. There might, in fact, be more antagonism between the several interests of the three than between the several plaintiff's in the law action referred to. It is true, as stated in Barney v. Baltimore City, 6 Wall. 280, all part owners are so interested in the partition that they should be made parties; but where full partition is sought each owner has his separate and individual interest to assert and protect, and that individuality of interest enables him to maintain an action in his separate name. The fact that one party denies all part ownership by the others, and that they therefore make common pause- to establish their claim against such denial, does not take away tlieir individuality of interest in the partition consequent upon their success in the first matter of controversy. So far as the case of Bland v. Fleeman, 29 Fed. Rep. 669, conflicts with the views above expressed, I do not think it should be followed. The plea in abatement will be overruled.